DETAILED ACTION
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: The references of record, either singularly or in combination, do not teach or suggest at least a semiconductor device comprising a first element-side wire joined to the first element-side surface electrode; a sensing-side wire joined to the sensing-side surface electrode, the sensing-side wire being thinner than the first element-side wire; and a passivation film that selectively covers a portion positioned directly over the second unit cell of the sensing-side surface electrode and that has a first opening by which a part of the sensing-side surface electrode is exposed as a sensing-side pad, wherein the second unit cell is disposed at a position below the sensing-side surface electrode and so as to avoid being positioned directly under a joint part of the sensing-side wire.
Regarding claims 18-21, the references of record, either singularly or in combination, do not teach or suggest at least a semiconductor device comprising: a sensing-side body well of a first conductivity type formed in a front surface portion of the semiconductor layer such that the sensing-side body well faces the sensing-side surface electrode, the sensing-side body well including a cell forming portion forming the second unit cell and a field forming portion forming a region other than the cell forming portion; and a passivation film that selectively covers a portion positioned directly over the second unit cell of the sensing-side surface electrode and that has a first opening by which a part of the sensing-side surface electrode is exposed as a sensing-side pad, wherein the cell forming portion is disposed at a position below the sensing-side surface electrode and so as to avoid being positioned directly under a joint part of a wiring member, and the field forming portion is disposed at a position below the sensing-side surface electrode and disposed directly under the joint part of the wiring member.


INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






Eugene Lee
August 25, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815